Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 27, 1996, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant was a custodian for a tractor-trailer training school from November 1995 to May 16, 1996, when she left her employment following an incident in which a co-worker, apparently angry over claimant’s slow response to his demand that she mop up a liquid on the floor, threw four mops at her. The Unemployment Insurance Appeal Board ruled that claimant left her employment for good cause and awarded her unemployment insurance benefits. The employer appeals and argues that the Board misinterpreted the credible evidence. We disagree. Claimant testified that, throughout her employment, she had complained to her supervisor on several different occasions about her co-worker’s sexual and verbal harassment of her. The employer addressed some of these complaints by talking to or reprimanding the co-worker. Claimant testified that these measures failed and that she quit because she was afraid of the co-worker (and had, in fact, obtained a warrant for his arrest and an order of protection) and because her employer’s immediate solution to the problem was for her to return to her work.
While general dissatisfaction with job conditions is not a valid excuse to terminate employment and receive benefits, fear for one’s personal safety may constitute good cause for leaving employment (see, Matter of Hughes [Hartnett], 198 AD2d 647, lv denied 83 NY2d 751). This is a factual issue for *813the Board to resolve and where its determination is supported by substantial evidence, it will not be disturbed (see, Matter of Schwab [Marie — Sweeney], 233 AD2d 732). Inasmuch as the record shows that claimant had good grounds to fear for her safety and that the employer had no solution to offer to protect her, we find that the Board’s decision that claimant’s resignation was for a compelling reason is supported by substantial evidence.
Mikoll, J. P., White, Peters, Spain and Carpinello, JJ., concur.
Ordered that the decision is affirmed, with costs.